UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6158


NATHAN LONG,

                Petitioner – Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00026-JPB-JES)


Submitted:   June 26, 2014                 Decided:    July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan Long, Appellant Pro Se. Silas B. Taylor, Laura Young,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathan Long seeks to appeal the district court’s order

accepting in part the recommendation of the magistrate judge and

denying relief on Long’s 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                 28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a       prisoner    satisfies        this   standard     by

demonstrating         that     reasonable            jurists      would      find    that     the

district       court’s      assessment          of    the    constitutional         claims    is

debatable      or     wrong.     Slack          v.    McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Long has not made the requisite showing.                                Accordingly, we

deny   Long’s       motion     for       a    certificate        of    appealability,        deny

leave to proceed in forma pauperis, and dismiss the appeal.                                    We

dispense       with    oral     argument             because     the     facts      and     legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3